Citation Nr: 1726989	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a March 2011 and an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2013, the Veteran requested a copy of his claims file and medical records.  The VA provided the requested information in July 2013.  The Veteran made a second request for a copy of his claims file in August 2013.  The only documents associated with the Veteran's claims file between the filing of the Veteran's first and second request are the acknowledgment of the Veteran's request and the response to said request.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 (substantive appeal) that was received in August 2011, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The Veteran is currently incarcerated.  Correspondence from his correctional facility indicates that he is scheduled for release in February 2018.

The RO has not acknowledged the Veteran's hearing request and there is no indication that he cancelled his request for a hearing.  There is no indication that the RO made any attempt to reschedule the hearing, as requested by the Veteran, with accommodation for his incarceration, or that the RO contacted the Veteran to inform him of the alternative options available to him to provide additional evidence or argument to the Board.  This matter must be addressed prior to further consideration and adjudication of the issues on appeal.  

VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 (M21-1), pt. 1, ch. 4, sec 1(i) (2016) (noting that the person requesting a hearing is expected to appear in person but that non-appearance at a scheduled hearing by the claimant/beneficiary will be excused if there are extenuating circumstances, such as incarceration.).  Moreover, 38 C.F.R. § 20.700 provides for electronic hearing where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before...the Board."  38 C.F.R. § 200.700 (e) (2016).  Therefore, while VA does not have authority under 38 U.S.C.A. § 5711 (2016) to require a correctional institution to release an appellant so that VA can provide the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video conference hearing.  See also Bolton v. Brown, 8 Vet. App. 185, 191(1995) (noting that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's correctional facility and inquire as to the feasibility (i.e., equipment, etc.) of scheduling him for a Board hearing at the RO (either in person or via video conference) or, at the facility via video conference.

If accommodations are feasible, the RO should make arrangements to schedule the Veteran (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 (M21-1), pt. 1, ch. 4, sec. 1(q).  The Veteran and his representative should be notified of the time and place to report for the hearing.

2.  If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating the hearing request, bearing in mind that he is represented in his appeal.  The Veteran should be informed of the alternatives to offering personal testimony before the Board, including submitting a statement to be considered by the Board in deciding the appeal.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




